UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB/A (X) QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2000 OR ( ) TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-11730 COGNIGEN NETWORKS, INC. (Exact name of small business issuer as specified in its charter) Colorado 84-0189377 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 7001 Seaview Avenue NW Suite 210 Seattle, Washington 98117 (Address of principal executive offices) (206) 297-6151 (Issuer's Telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes No APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date. Outstanding at Class September 30, 2000 Common Stock, $.001 par value 47,002,547 Transitional Small Business Disclosure Format (Check one): Yes No X COGNIGEN NETWORKS, INC. Commission File Number: 0-11730 Quarter Ended September 30, 2000 FORM 10-QSB/A Part I - FINANCIAL INFORMATION Unaudited Consolidated Statements of Operations Unaudited Consolidated Balance Sheets Unaudited Consolidated Statements of Cash Flows Notes to Unaudited Consolidated Financial Statements Management's Discussion and Analysis or Plan of Operation Signatures COGNIGEN NETWORKS, INC. Unaudited Consolidated Statements of Operations Three Months Ended September 30, 1999 2000 (Restated) Revenue Prepaid cards and pins $ 445,090 $ 181,212 Call back and switching services 118,792 Commissions 445,133 871,647 Allowances (5,379) 5,059 Total revenue 884,844 1,176,710 Operating expenses Prepaid cards and pins 302,637 130,830 Call back and switching services 129,569 Marketing Commissions 345,043 457,217 Sales, general and administrative 6,547,289 1,026,672 Total operating expenses 7,194,969 1,744,288 Loss from operations (6,310,125) (567,578) Other income (expense) Interest expense (35,550) (19,650) Loss before income taxes (6,345,675) (587,228) Income taxes Net loss $ (6,345,675) $ (587,228) Loss per common share - basic and diluted $ (.26) $ (.01) Weighted average number of common shares outstanding - basic and diluted 24,123,524 84,278,991 See notes to unaudited consolidated financial statements. COGNIGEN NETWORKS, INC. Unaudited Consolidated Balance Sheet June 30, September 30, 2000 2000 (Restated) Assets Current assets Cash $ 717,344 $ 275,630 Accounts receivable, net of allowance for doubtful 61,046 215,392 Commissions receivable, net of allowance for doubtful 538,163 676,795 Employee receivable 1,661 2,957 Inventory 133,486 128,229 Other current assets 417,028 473,450 Total current assets 1,868,728 1,772,453 Property, plant and equipment, net of accumulated depreciation of $363,121 at June 30, 2000 and $430,592 at September 30, 2000 486,291 422,472 Other assets Deposits and other assets 88,552 100,867 Goodwill, net 3,655,017 3,506,103 Customer databases, net of $300,000 and $375,000 of 1,000,000 925,000 Deferred tax asset - non current Total other assets 4,743,569 4,531,970 Total assets $ 7,098,588 $ 6,726,895 Liabilities and Stockholders' Equity
